Title: Thomas Lehré to Thomas Jefferson, 9 July 1818
From: Lehré, Thomas
To: Jefferson, Thomas


          
            Dear Sir,
            Charleston So Ca
July 9th 1818—
          
          I have taken the liberty of Sending you the enclosed paper, by which you will see, that your Republican friends here, at the celebration of our National Independence, have not failed, to give you, as one of our standing Toasts.—
          With my best wishes for your Welfare and happiness through life
          
            I remain Dr Sir Yours Sincerely
            Tho: Lehré
          
        